          Case 1:18-cv-09011-JMF Document 205 Filed 12/08/20 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ACCENT DELIGHT INTERNATIONAL LTD., et al.,                             :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :    18-CV-9011 (JMF)
                  -v-                                                  :
                                                                       :   OPINION AND ORDER
SOTHEBY’S, et al.,                                                     :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The question presented here — which has spawned surprisingly little and, in this Circuit

at least, conflicting law — is whether a party seeking to discover materials relating to a private

confidential mediation must satisfy a heightened standard of need. The question arises in a

lawsuit between Plaintiffs Accent Delight International Ltd. and Xitrans Finance Ltd. and

Defendants Sotheby’s and Sotheby’s, Inc. (collectively “Sotheby’s”) over Sotheby’s role in an

alleged scheme by Yves Bouvier, an art dealer who is not a party to this case, to defraud

Plaintiffs of approximately one billion dollars in connection with the purchase of a world-class

art collection, including Leonardo da Vinci’s Christ as Salvator Mundi. In a private mediation

subject to an agreement of confidentiality, Sotheby’s settled separate litigation with the original

sellers of Salvator Mundi, and Plaintiffs here now move to compel disclosure of materials

relating to that mediation. For the reasons that follow, the Court holds that a heightened standard

does apply to that request and that Plaintiffs fail to satisfy it. Accordingly, the motion is denied.

                                               BACKGROUND

        The Court has issued many opinions in connection with Plaintiffs’ claims against

Sotheby’s and Bouvier, in this and a related case, familiarity with which is presumed. See, e.g.,
        Case 1:18-cv-09011-JMF Document 205 Filed 12/08/20 Page 2 of 13




Accent Delight Int’l Ltd. v. Sotheby’s, 394 F. Supp. 3d 399 (S.D.N.Y. 2019) (largely denying

Sotheby’s motion to dismiss Plaintiffs’ claims in this case); see also In re Application of Accent

Delight Int’l Ltd., No. 16-MC-125 (JMF), 2016 WL 5818597 (S.D.N.Y. Oct. 5, 2016) (granting

discovery for use in certain foreign proceedings pursuant to 28 U.S.C. § 1782), aff’d sub nom. In

re Accent Delight Int’l Ltd., 869 F.3d 121 (2d Cir. 2017), and aff’d sub nom. In re Accent Delight

Int’l Ltd., 696 F. App’x 537 (2d Cir. 2017) (summary order); In re Accent Delight Int’l Ltd., No.

16-MC-125 (JMF), 2017 WL 6568059 (S.D.N.Y. Dec. 22, 2017) (authorizing earlier Section

1782 materials to be used in separate proceedings in Switzerland and the United Kingdom); In re

Accent Delight Int’l Ltd., Nos. 16-MC-125 (JMF) & 18-MC-50 (JMF), 2018 WL 2849724

(S.D.N.Y. June 11, 2018) (authorizing earlier Section 1782 materials to be used in a separate

Swiss criminal proceeding, and granting in part and denying in part another Section 1782

petition), aff’d, 791 F. App’x 247 (2d Cir. 2019) (summary order).

       In brief, Plaintiffs (and their principal, a Russian billionaire named Dmitry Rybolovlev)

hired Bouvier in or about 2003 to assist them in purchasing a world-class art collection. See ECF

No. 66 (“Am. Compl.”), ¶¶ 13-15. Plaintiffs allege that, over the next twelve years, although

Bouvier purported to act as their agent, he was also, improperly and secretly, acting as a dealer,

buying the art himself and selling it to Plaintiffs at a higher price. See id. ¶¶ 16-19. Christ as

Salvator Mundi, one of only about fifteen authenticated paintings by da Vinci that exist today, is

one of the artworks at issue. See id. ¶¶ 166-88. Plaintiffs allege that, in May 2013, Sotheby’s

facilitated the sale of the painting from a group of sellers (the “da Vinci Sellers”) to Bouvier for

$83 million. See id. ¶¶ 166-73. Based on Bouvier’s false representations about the true purchase

price, however, Plaintiffs paid Bouvier $127.5 million — “a markup of 53.62%.” Id. ¶¶ 172,

175. Plaintiffs allege that Sotheby’s “assist[ed]” Bouvier in this fraud and that, when they began




                                                  2
        Case 1:18-cv-09011-JMF Document 205 Filed 12/08/20 Page 3 of 13




to develop suspicions, Sotheby’s “help[ed]” Bouvier in his efforts “to justify the fraudulent

price” he had charged Plaintiffs. Id. ¶¶ 175, 182-85.

       As it happens, Plaintiffs are not the only ones who, upon learning about Bouvier’s

markup, felt aggrieved about Sotheby’s role in the Christ as Salvator Mundi transaction. On

November 21, 2016, Sotheby’s filed a separate lawsuit against the da Vinci Sellers seeking a

declaratory judgment that it did not breach its obligations to them in connection with the sale of

the painting. See Sotheby’s Inc. v. R.W. Chandler, LLC, No. 16-CV-9043 (ALC) (S.D.N.Y.). As

Plaintiffs allege in their Amended Complaint here, “Sotheby’s claimed” in that lawsuit — which

was assigned to the Honorable Andrew L. Carter — that it had been “unaware of Bouvier’s

relationship with Rybolovlev when it arranged for Rybolovlev to view” the painting. Am.

Compl. ¶ 186. With the assistance of a private mediator, former District Judge Barbara Jones

(the “Mediator”), Sotheby’s and the da Vinci Sellers “quickly” resolved their disagreement and

entered into a confidential settlement. Id.; see ECF No. 201 (“Defs.’ Letter”), at 1. Notably, the

mediation (the “Mediation”) began even before Sotheby’s filed its lawsuit. In September 2016,

Sotheby’s, the da Vinci Sellers, and the Mediator signed an engagement letter providing that the

Mediation “was a settlement negotiation deemed private and confidential.” Defs.’ Letter 1. At

no point did Judge Carter order mediation or address the confidentiality of the parties’ private

mediation. (Indeed, from a review of the docket, there is no indication that Judge Carter was

even aware that the parties were engaged in the Mediation.)

       In May 2020, Plaintiffs in this case served the da Vinci Sellers with subpoenas seeking

their confidential settlement agreement with Sotheby’s and other documents relating to the

Mediation, which Sotheby’s then sought to quash. See ECF No. 182, at 1-2. The Court, after

reviewing the settlement agreement in camera, granted Sotheby’s motion to quash as to the




                                                 3
        Case 1:18-cv-09011-JMF Document 205 Filed 12/08/20 Page 4 of 13




settlement agreement, ECF No. 190, but declined to do so as to the remaining requests, subject to

any objections Sotheby’s might raise, ECF No. 189. Thereafter, the da Vinci Sellers “produced

their mediation statement, as well as other documents, but Sotheby’s blocked the Sellers’

production of communications that, according to the DaVinci Sellers, are ‘otherwise responsive’

and ‘directly relate to the mediation.’” ECF No. 200 (“Pls.’ Letter”), at 2. Plaintiffs now seek

the blocked materials as well as Sotheby’s “own mediation statement and communications about

the mediation” (together, the “Mediation Materials”). See id. In total, Plaintiffs seek

approximately 250 withheld documents, including communications (along with attachments)

between Sotheby’s counsel and counsel for the da Vinci Sellers and communications (along with

attachments) between Sotheby’s counsel and the Mediator. See id.; Defs.’ Letter 1.

                                           DISCUSSION

       The threshold question for purposes of determining whether Plaintiffs are entitled to the

Mediation Materials is whether such materials are subject to the heightened standard adopted by

the Second Circuit in In re Teligent, Inc., 640 F.3d 53 (2d Cir. 2011). In that case, the Court

affirmed denial of a motion to compel disclosure of materials relating to a mediation conducted

subject to a court order providing for confidentiality of the mediation process. See id. at 56-57,

62. “A party seeking disclosure of confidential mediation materials,” the Court held, must meet

three requirements: It “must demonstrate (1) a special need for the confidential material, (2)

resulting unfairness from a lack of discovery, and (3) that the need for the evidence outweighs

the interest in maintaining confidentiality.” Id. at 58.

       The Court tethered this heightened standard to the importance of confidentiality to “the

mediation and other alternative dispute resolution processes”:

       Confidentiality is an important feature of the mediation and other alternative
       dispute resolution processes. Promising participants confidentiality in these



                                                  4
        Case 1:18-cv-09011-JMF Document 205 Filed 12/08/20 Page 5 of 13




       proceedings “promotes the free flow of information that may result in the
       settlement of a dispute,” In re Grand Jury Subpoena Dated Dec. 17, 1996, 148
       F.3d 487, 492 (5th Cir. 1998), and protecting the integrity of alternative dispute
       resolution generally, see e.g., In re Cnty. of Los Angeles, 223 F.3d 990, 993 (9th
       Cir. 2000); Clark v. Stapleton Corp., 957 F.2d 745, 746 (10th Cir. 1992) (per
       curiam); Sheldone v. Pa. Tpk. Comm’n, 104 F. Supp. 2d 511, 517 (W.D. Pa.
       2000); Fields-D’Arpino v. Rest. Assocs., Inc., 39 F. Supp. 2d 412, 417 (S.D.N.Y.
       1999); Folb v. Motion Picture Indus. Pension & Health Plans, 16 F. Supp. 2d
       1164, 1170-80 (C.D. Cal. 1998), aff’d 216 F.3d 1082 (9th Cir. 2000); Bernard v.
       Galen Grp., Inc., 901 F. Supp. 778, 784 (S.D.N.Y. 1995). We vigorously enforce
       the confidentiality provisions of our own alternative dispute resolution, the Civil
       Appeals Management Plan (“CAMP”), because we believe that confidentiality is
       “essential” to CAMP’s vitality and effectiveness.

Id. at 57-58. More specifically, the Court explained that it drew the heightened standard for

disclosure of confidential mediation materials “from the sources” on which the lower court had

relied, including “the Uniform Mediation Act . . . , the Administrative Dispute Resolution Act of

1996 . . . , and the Administrative Dispute Resolution Act of 1998 . . . .” Id. at 58 (footnotes

omitted). “Each of these” sources, the Court reasoned, “recognizes the importance of

maintaining the confidentiality of mediation communications and provides for disclosure in only

limited circumstances.” Id. The standards adopted by these sources, the Court noted, were “also

consistent with the standard governing modification of protective orders entered under Federal

Rule of Civil Procedure 26(c).” Id. at 59 (citing SEC v. TheStreet.Com, 273 F.3d 222, 229 (2d

Cir. 2001); FDIC v. Ernst & Ernst, 677 F.2d 230, 232 (2d Cir. 1982) (per curiam)).

       Since Teligent, there have been only two decisions in this District addressing whether the

Circuit’s holding applies to private mediations subject to a confidentiality agreement not

otherwise blessed by any court order. See Rocky Aspen Mgmt. 204 LLC v. Hanford Holdings

LLC, 394 F. Supp. 3d 461 (S.D.N.Y. 2019); Dandong v. Pinnacle Performance Ltd., No. 10-CV-

8086 (LBS), 2012 WL 4793870 (S.D.N.Y. Oct. 9, 2012). In Dandong, upon which Sotheby’s

relies here, Judge Sand held that Teligent does apply to private mediations. He cited three

reasons for drawing that conclusion. First, “nothing in the opinion limits the test to mediations


                                                  5
        Case 1:18-cv-09011-JMF Document 205 Filed 12/08/20 Page 6 of 13




ordered to be kept confidential by a court or government agency. By its own terms, the test

applies to all situations in which a ‘party seek[s] disclosure of confidential mediation

communications.’” 2012 WL 4793870, at *4 (alteration in original) (quoting Teligent, 640 F.3d

at 58). Second, “[t]he Second Circuit’s policy basis for the test” — quoted at length above —

“applies with as much force to private mediations as it does to court-sponsored mediations.” Id.

(quoting Teligent, 640 F.3d at 57-58). And third, “the Second Circuit used sources that referred

to both public and private mediation. To support its policy argument, the Second Circuit cited at

least two cases” — Sheldone and Fields-D’Arpino — “that were about private mediations . . . .

To support its test, the Second Circuit also relied on the Uniform Mediation Act, which applies

to private mediation.” Id.1

       By contrast, in Rocky Aspen, upon which Plaintiffs rely here, Magistrate Judge

Gorenstein concluded that Dandong was “wrongly decided” and that “the heightened test

articulated in In re Teligent applies to situations in which there has been a prior court promise of

confidentiality — not to discussions between parties without court involvement and not to a

settlement agreement with a private promise to maintain its confidentiality.” 394 F. Supp. 3d at

463-65.2 Beyond observing that Teligent itself “did not involve a private mediation,” he too

offered several reasons for his conclusion. Id. at 464. “First,” he reasoned, “there is a significant


1
       Not long after Judge Sand’s decision, Dandong was coincidentally reassigned to the
undersigned, and the defendants moved for reconsideration of his decision. The Court denied the
motion without addressing the issue of whether Teligent applies to a private mediation. See
Dandong v. Pinnacle Performance Ltd., No. 10-CV-8086 (JMF), 2012 WL 6217646, at *1-2
(S.D.N.Y. Dec. 3, 2012).
2
        Ironically, the initial decision in Dandong that the Teligent standard applied to a private
mediation was made by Magistrate Judge Gorenstein, to whom Judge Sand had referred the case.
See id. at 463 n.1 (“The Dandong case decided objections to an oral ruling by this Court that also
assumed the In re Teligent standard applied. . . . [T]his Court now believes that the In re Teligent
standard did not in fact apply.”).



                                                 6
        Case 1:18-cv-09011-JMF Document 205 Filed 12/08/20 Page 7 of 13




difference between parties who proceed under a court order of confidentiality and parties who

engage in private discussions or who insert a confidentiality provision into a settlement

agreement. In re Teligent specifically adverted to the fact that there had been a ‘promis[e]’ made

by a court to participants in the settlement process to keep matters confidential. In re Teligent’s

rationale thus rested on the notion that the court had an obligation to honor to some degree its

promise of confidentiality.” Id. at 463 (alteration in original) (quoting Teligent, 640 F.3d at 57).

Second, the fact that the Second Circuit had relied on sources relating to private mediations was

“of no significance.” Id. The sources were merely “used by In re Teligent to explain the

importance of confidentiality in the mediation process,” and the cases cited that involved private

mediation did not themselves “appl[y] a heightened standard to discovery.” Id. at 463-64. And

finally, “in a slew of cases — many of which were decided before Dandong — courts have

recognized that the ‘good cause’ standard of Rule 26(c) . . . is the proper test to govern discovery

disputes involving the disclosure of settlement discussions and settlement agreements where

there was no promise of confidentiality by a court. Related case law has made clear that

confidentiality provisions inserted by parties into private settlement agreements do not immunize

those agreements from discovery.” Id. at 464 (citations omitted).

       So which decision is right? The question is a close one, but the Court ultimately

concludes that the heightened standard applies to confidential private mediations too. First and

foremost, although this fact was ignored by the Rocky Aspen Court (and is not cited by the

parties here), the Second Circuit itself has applied the heightened Teligent standard in relation to

a confidential private mediation. See In re Tremont Sec. Law, State Law & Ins. Litig., 699 F.




                                                 7
        Case 1:18-cv-09011-JMF Document 205 Filed 12/08/20 Page 8 of 13




App’x 8, 15 (2d Cir. 2017) (summary order).3 Second, although Magistrate Judge Gorenstein is

undoubtedly correct that there is a significant difference between parties who rely on a judicial

promise of confidentiality and parties who forge a private agreement of confidentiality, the

Teligent Court’s rationale did not rest solely “on the notion that the court had an obligation to

honor to some degree its promise of confidentiality.” Rocky Aspen, 394 F. Supp. 3d at 463. It

rested equally, if not more, on the rationale that promising confidentiality in mediation

“promotes the free flow of information that may result in the settlement of a dispute.” Teligent,

640 F.3d at 57 (internal quotation marks omitted). Indeed, later in its decision — in a line

overlooked or ignored by the Rocky Aspen Court — the Teligent Court reiterated that “[w]ere

courts to cavalierly set aside confidentiality restrictions on disclosure of communications made

in the context of mediation, parties might be less frank and forthcoming during the mediation

process or might even limit their use of mediation altogether.” Id. at 59-60. That rationale,

Judge Sand correctly observed, “applies with as much force to private mediations as it does to

court-sponsored mediations.” Dandong, 2012 WL 4793870, at *4.

       Additionally, the relevant question is ultimately not — as both the Dandong and Rocky

Aspen Courts framed it — whether the Teligent Court actually held that a heightened standard

applies to confidential private mediations. On that narrow question, Rocky Aspen may well have

the better of the argument because Teligent, of course, “did not involve a private mediation.”

Rocky Aspen, 394 F. Supp. 3d at 464. Instead, assuming arguendo that Teligent did not settle the


3
         To be sure, Tremont was a non-precedential summary order. “But a district judge is not
at liberty to disregard, let alone contradict, a Second Circuit ruling squarely on point merely
because it was rendered in a summary order.” Boone v. United States, Nos. 02-CR-1185 (JMF)
& 13-CV-8603 (JMF), 2017 WL 398386, at *1 (S.D.N.Y. Jan. 30, 2017) (internal quotation
marks, ellipsis, and alteration omitted); see also United States v. Payne, 591 F.3d 46, 58 (2d Cir.
2010) (“[D]enying summary orders precedential effect does not mean that the court considers
itself free to rule differently in similar cases”).



                                                 8
        Case 1:18-cv-09011-JMF Document 205 Filed 12/08/20 Page 9 of 13




matter with respect to confidential private mediations, the question is whether the heightened

standard that it adopted for court-ordered mediations should also apply to confidential private

mediations. When the question is framed that way, there are strong reasons beyond those offered

by the Teligent and Dandong Courts to conclude that the answer should be yes. Among other

things, providing weaker protections to communications during a confidential private mediation

than to communications during a court-sponsored mediation would discourage parties from

agreeing to engage in private mediation. But in many cases, particularly more complex cases,

private mediation (which is often conducted with a paid, highly experienced mediator who can

devote more time to the matter) may be preferable to, and more likely to succeed than, court-

ordered or -sponsored mediation. Incentivizing private mediations (or, to be more precise, not

disincentivizing them) benefits not only the parties in such cases, but also the court system

generally, both because it alleviates the burdens on court-sponsored mediation programs (which

are often thinly staffed by unpaid volunteers) and because, when successful, it lightens the

court’s docket. Cf. Sheldone, 104 F. Supp. 2d at 514 (noting that disclosing confidential

mediation communications would “threaten[] the well established public needs of encouraging

settlement and reducing court dockets”).

       Granted, parties interested in engaging in private mediation could ask the presiding court

to enter an order providing for confidentiality. In that instance, the mediation, although

“private,” would be conducted pursuant to a court order or promise of confidentiality, and even

Rocky Aspen would provide for heightened protection. But that presumes that there is a

presiding court, which underscores a major downside of differentiating between private

mediations and court-ordered mediations: It would discourage what the parties did here, namely

turning to mediation prior to, and as a potential substitute for, commencing litigation. That is, to




                                                 9
       Case 1:18-cv-09011-JMF Document 205 Filed 12/08/20 Page 10 of 13




secure a stronger assurance of confidentiality, parties who might otherwise have been able and

willing to settle a dispute without burdening the courts might feel they have no choice but to file

a lawsuit. In short, applying the same standards to confidential private mediations and to court-

ordered mediations is likely to “facilitate settlement, which courts are bound to encourage.”

Gambale v. Deutsche Bank AG, 377 F.3d 133, 143 (2d Cir. 2004).4

       Finally, extending a heightened standard to disclosure of information or materials from a

confidential private mediation finds support in case law outside of Second Circuit. See, e.g.,

Ford Motor Co. v. Edgewood Props., Inc., 257 F.R.D. 418, 423 (D.N.J. 2009) (“Parties seeking

to discover [confidential settlement] communications must make a heightened, more

particularized showing of relevance.”); Lesal Interiors, Inc. v. Resol. Tr. Corp., 153 F.R.D. 552,

562 (D.N.J. 1994) (holding that, in light of Rule 408 of the Federal Rules of Evidence, a party

seeking settlement documents must make a “particularized showing that the evidence sought is

relevant and calculated to lead to the discovery of admissible evidence” (internal quotation

marks omitted)); see also United States ex rel. Strauser v. Stephen L. Lafrance Holdings, Inc.,

No. 18-CV-673 (GKF) (FHM), 2019 WL 6012850, at *2 (N.D. Okla. Nov. 14, 2019) (citing



4
         Additionally, the “slew” of cases cited by Magistrate Judge Gorenstein in which courts
applied “the ‘good cause’ standard of Rule 26(c)” has only limited relevance. Rocky Aspen, 394
F. Supp. 3d at 464. Only three of these cases were decided after Teligent, and in none was the
court asked to apply the Teligent standard. See Kent v. The N.Y. State Pub. Emps. Fed’n, AFL-
CIO, No. 17-CV-268 (GTS) (CFH), 2019 WL 457544, at *6-7 (N.D.N.Y. Feb. 5, 2019); King
Cnty. v. IKB Deutsche Industriebank AG, No. 09-CV-8387 (SAS), 2012 WL 3553775, at *3-4
(S.D.N.Y. Aug. 17, 2012); Small v. Nobel Biocare USA, LLC, 808 F. Supp. 2d 584, 586-87
(S.D.N.Y. 2011). On top of that, most of the cited cases involved disclosure of settlement
agreements produced by a mediation, not communications during the mediation process. See
Rocky Aspen, 394 F. Supp. 3d at 464. The Court need not and does not decide the matter here,
but it is not obvious that the standards applicable to a request for mediation communications
should apply to a request for a settlement agreement, as disclosure of the latter would not
necessarily inhibit the parties from engaging in a frank and forthcoming negotiation during the
mediation itself.



                                                10
        Case 1:18-cv-09011-JMF Document 205 Filed 12/08/20 Page 11 of 13




Teligent and holding that settlement negotiation communications were not discoverable because,

inter alia, the requesting party showed no “special need” for the information or that it would be

“unfair” to deny him access). In fact, some courts have gone so far as to adopt an explicit federal

mediation privilege that protects communications made in connection with a mediation —

private or otherwise — from discovery. See, e.g., Spruce Env’t Techs., Inc. v. Festa Radon

Techs., Co., 370 F. Supp. 3d 275, 278-79 (D. Mass. 2019); ACQIS, LLC v. EMC Corp., No. 14-

CV-13560 (ADB), 2017 WL 2818984, at *2 (D. Mass. June 29, 2017); Folb, 16 F. Supp. 2d at

1181; Sheldone, 104 F. Supp. 2d at 513; In re RDM Sports Grp., Inc., 277 B.R. 415, 430 (Bankr.

N.D. Ga. 2002); see also Goodyear Tire & Rubber Co. v. Chiles Power Supply, Inc., 332 F.3d

976, 977 (6th Cir. 2003) (holding that statements made in furtherance of settlement are

privileged and protected from third-party discovery). Although these cases do not all follow

Teligent itself and adopt varying standards, they all share, and support, the view that a

heightened standard should apply to mediations generally.

       In short, whether Teligent itself compels the conclusion or not, the Court concludes that

its heightened standard should and does apply to private mediations in which there was an

explicit promise of confidentiality.5 Applying that standard here, the Court concludes,

substantially for the reasons provided by Sotheby’s, see Defs.’ Letter 3, that Plaintiffs’ request

for the Mediation Materials falls short. There is no dispute that the subject matter of the

Mediation — the sale of Christ as Salvator Mundi — is relevant to Plaintiffs’ claims; that sale is

one of transactions on which Plaintiffs’ claims are based. See Am. Compl. ¶¶ 166-88. But the


5
        To decide the present case, there is no need define the precise metes and bounds of what
qualifies as “mediation” for purposes of this rule. Whatever they may be, there is no dispute that
what occurred between Sotheby’s and the da Vinci Sellers — negotiations under the auspices of
a former District Judge pursuant to a written agreement providing that the negotiations were
“private and confidential,” Defs.’ Letter 1 — qualifies.



                                                 11
        Case 1:18-cv-09011-JMF Document 205 Filed 12/08/20 Page 12 of 13




fact that the Mediation Materials concern one of the transactions at issue in this case does not, by

itself, establish a “special need,” “resulting unfairness,” or that “the need for the evidence

outweighs the interest in maintaining confidentiality.” Teligent, 640 F.3d at 58; see In re

Teligent, Inc., 417 B.R. 197, 208 (Bankr. S.D.N.Y. 2009) (“The party seeking discovery of

confidential mediation communications must show more than mere relevance to a pending

action.”), aff’d sub nom. In re Teligent Servs., Inc., No. 09-CV-9674 (PKC), 2010 WL 2034509

(S.D.N.Y. May 13, 2010), aff’d sub nom. In re Teligent, Inc., 640 F.3d 53 (2d Cir. 2011). Nor

can Plaintiffs meet their burden by arguing tautologically that they will be “otherwise” unable to

obtain the Mediation Materials. Pls.’ Letter 3. They provide no basis for their conclusory

assertion that the materials contain “party admissions.” Id. And if Plaintiffs were correct that

the inability to obtain the specific documents at issue was dispositive, the Teligent test would be

met in virtually every case. Instead, the relevant inquiry is whether the party seeking discovery

can otherwise obtain the information in withheld documents, and here there is no question that

Plaintiffs can (or already have). Indeed, Plaintiffs not only have access to those who were

involved in, and the documents from, the underlying transaction; even without the Mediation

Materials, they are privy to the theory of Sotheby’s case against the da Vinci Sellers from the

declaratory judgment complaint that Sotheby’s publicly filed after the initial attempts at

mediation failed. Cf. Pasternak v. Dow Kim, No. 10-CV-5045 (LTS) (JLC), 2013 WL 1729564,

at *4 & n.6 (S.D.N.Y. Apr. 22, 2013) (denying a request for testimony from a confidential

arbitration where the requesting party “had access to many (if not most) of the same witnesses

who testified in the . . . . Arbitration, could have taken discovery from them during the discovery

period, and in fact secured testimony” from many of them).




                                                 12
       Case 1:18-cv-09011-JMF Document 205 Filed 12/08/20 Page 13 of 13




                                         CONCLUSION

       In short, the Court holds that Plaintiffs’ request for the Mediation Materials is subject to

the heightened standard adopted in Teligent, even though the Mediation was a private affair.

And applying the heightened standard, the Court concludes that Plaintiffs are not entitled to the

Mediation Materials.6 Accordingly, Plaintiffs’ motion to compel production of the Mediation

Materials is DENIED. The Clerk of Court is directed to terminate Docket No. 200.


       SO ORDERED.

Dated: December 8, 2020                            __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge




6
       In light of that conclusion, the Court need not and does not reach Sotheby’s alternative
argument that a subset of the Mediation Materials — namely, the sixteen documents that were
shared with the Mediator, but not with the da Vinci Sellers — are protected by the work-product
doctrine. See Defs.’ Letter 2-3; see also Fed. R. Civ. P. 26(b)(3)(A). That said, there is reason to
believe that they are. See, e.g., GenOn Mid-Atl., LLC v. Stone & Webster, Inc., No. 11-CV-1299
(HB), 2011 WL 6074275, at *3 (S.D.N.Y. Dec. 6, 2011) (finding materials created in preparation
for mediation to be protected by the work-product doctrine); In re Lake Lotawana Cmty.
Improvement Dist., 563 B.R. 909, 922 (Bankr. W.D. Mo. 2016) (finding that disclosure of
mediation materials to a mediator does not waive work-product protections).


                                                13
